El Juez PresideNte Sr. HerNÁNdez,
emitió la opinión del tribunal.
Por escritura pública otorgada en 30 de octubre de 1911 ante el Notario Don Rafael Arce Rollet, la sociedad mercan-til regular colectiva de esta capital titulada “Korber y Ca.,” por medio de su gestor Don Eduardo F. Woods, cuya socie-dad es liquidadora de la ya extinguida de Müllenhoff y Kor-ber, canceló hipoteca constituida a favor de Müllenhoff y Korber sobre una finca urbana y otra rústica de la propiedad de los esposos Don Nicolás Quiñones Cabezudo y Doña Dolores Giménez Cruz para garantir el cumplimiento de obli-gaciones de la sociedad “Quiñones Cabezudo y Ca.” que ha-bían sido solventadas; y presentada copia de aquella escri-tura al Registrador de la Propiedad de Caguas, verificó éste las inscripciones de cancelación con el defecto subsanable de no haberse tenido a la vista'la escritura de constitución de la Sociedad Müllenhoff y Korber de la que se dice liquidadora la *131de Korber y Ca., según se hizo constar en nota de 20 de diciembre del año 1911.
La expresada nota ha sido recurrida en la parte relativa al defecto subsanable que contiene.
Examinada la escritura de cancelación aparece de la mis-ma que la sociedad mercantil Korber y Ca. se constituyó por escritura de 31 de julio de 1911, siendo gestor administrador de la misma entre otros Don Eduardo F. Woods, con facul-tades para constituir, aceptar y cancelar hipotecas; que la sociedad Korber y Ca. es liquidadora de la de Müllenhoíf y Korber disuelta en la misma fecha y que esa sociedad de Kor-ber y Ca., según la escritura de disolución y liquidación de la de Müllenhoíf y Korber tendrá todos los poderes y deberes que determinan los artículos 227 al 233 y 235 al 237 del Código de Comercio.
Como se ve, a la sociedad Korber y Ca., como liquidadora de Müllenhoíf y Korber,. le han sido señalados los poderes y deberes que determinan los artículos ya citados del Código de Comercio, y no hay necesidad alguna de tener a la vista la escritura de constitución de la sociedad Müllenhoíf y Korber para venir en conocimiento de-esos poderes y deberes.
La Sociedad Korber y Ca., con arreglo al artículo 228 del Código de Comercio, tenía facultades en calidad de liquida-dora de Müllenhoíf y Korber, a percibir sus créditos, a ex-tinguir las obligaciones contraídas dé antemano, según fue-ran venciendo y a realizar las operaciones pendientes. • Si Quiñones Cabezudo y Ca. habían extinguido la obligación hi-potecaria contraída a favor de Müllenhoíf y Korber, en las facultades de la liquidadora Korber y Ca. estaba cancelar la hipoteca de que se trata.
Por las razones expuestas,' debe revocarse la nota del Re-gistrador de la Propiedad de Caguas en la parte que ha sido recurrida y declararse que la escritura de cancelación de hipo-tecas es inscribible sin el defecto subsanable apuntado.

Revocada.

*132Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.